Citation Nr: 0007369	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-31 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for an epigastric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active naval service from December 1981 to 
November 1985 and from June 1989 to June 1995.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
January 1996 rating decision of the Department of Veterans 
Affairs (VA) Atlanta Regional Office (RO) which, in part, 
denied as not well grounded the claims of service connection 
for a right knee disorder, a bilateral ankle disorder, right 
and left elbow disorders, a back disorder, and an epigastric 
disorder.  

By April 1997 rating action, the RO granted service 
connection for a right knee disorder, a bilateral ankle 
disorder, and a right elbow disorder, which constituted a 
full award of those benefits sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).  Thus, the 
issues on appeal are as stated on the title page of this 
decision.  In May 1998, the Board remanded the claims of 
service connection for a left elbow disorder, a low back 
disorder, and an epigastric disorder.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO insofar as possible.  

2.  The available competent evidence does not link post-
service findings of a left elbow disorder to the veteran's 
in-service left elbow symptomatology.  

3.  There is no competent evidence linking post-service 
findings of low back pain to the veteran's in-service 
findings of low back discomfort.

4.  The competent evidence of record does not indicate that 
post-service findings of an epigastric disorder are related 
to in-service findings of an epigastric disorder.  


CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated 
by active naval service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  A low back disorder was not incurred in or aggravated by 
active naval service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

3.  An epigastric disorder was not incurred in or aggravated 
by active naval service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the May 1998 remand, the Board determined that the claims 
of service connection for a left elbow disorder, a low back 
disorder, and an epigastric disorder are well grounded as 
they are not inherently implausible.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  VA has a resulting duty to assist the 
appellant in the development of facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a).  

In conformance with that obligation, the Board directed the 
RO in May 1998 to request that the appellant supply 
information relevant to any treatment he had received for his 
claimed disabilities and to schedule him for VA examinations.  
The record includes a June 1998 letter from the RO to the 
appellant asking him to supply information relevant to his 
claimed disabilities.  The record also includes September 
1998 letters from VA to the appellant informing him of 
examinations scheduled in September and October 1998.  The 
letters noted that a consequence of failing to report for 
these examinations was VA's consideration of his claims 
without the benefit of material evidence.  The record 
indicates that he did not report for the scheduled 
examinations.  

The warnings expressed in the September 1998 letters, as to 
the consequences of failing to report for the examinations, 
are consistent with the provisions of 38 C.F.R. § 3.655 
(providing that a claim shall be rated based on the evidence 
of record when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim).  Moreover, the Board's May 1998 remand expressly 
discussed the reasons for scheduling the examinations.  The 
appellant thus had an opportunity to make an informed 
decision whether to report for the examinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (failure 
to give appellant such an opportunity violates duty to 
assist).  The duty to assist is not a one-way street.  The 
appellant cannot wait passively for assistance from VA.  
Woods v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this 
case, VA has complied with its obligation to assist the 
appellant in developing facts pertinent to the appeal.  On 
review, the Board sees no area in which further development 
may be fruitful.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The service medical records covering both periods of service, 
including the May 1995 separation examination report, showed 
that the appellant complained of and was treated for left 
elbow tendonitis, low back pain and thoracic scoliosis, and 
epigastric symptoms and findings of gastroesophageal reflux 
disease.  The May 1995 separation examination report included 
comments regarding left elbow tendonitis unresponsive to 
physical therapy, mechanical low back pain, and a history of 
epigastric pain for the previous three to four years.  

VA medical examination in December 1995 included a history of 
intermittent left tennis elbow since 1993, recurrent mild low 
back pain since 1991, and gastroesophageal reflux disease 
since 1992.  The diagnoses included history of left tennis 
elbow and relatively mild recurrent low back pain.  

The appellant testified at an August 1996 hearing that he had 
extensive treatment during service for a left elbow disorder, 
including physical therapy.  He indicated the pain was 
relieved with Motrin.  He reported that he injured his back 
during initial training in service and had continuing back 
problems since that time.  He further stated that he was 
restricted in the foods he could eat due to the epigastric 
disorder, controlled through the use of Tagamet.  

With respect to the claims of service connection for a left 
elbow disorder and a low back disorder, six months separates 
the findings of the May 1995 separation examination report 
and the findings of the December 1995 VA examination report.  
The Board determined that the claims were well grounded based 
on the six-month separation between these reports, which 
suggested the plausibility of the claims.  However, this 
decision must address the merits of the claims, and close 
inspection of the December 1995 VA examination report weighs 
against the claims.  Although that examination report noted a 
history of intermittent left tennis elbow since 1993 and 
recurrent mild low back pain since 1991, that history appears 
to have been provided by the appellant as the report does not 
indicate that the examiner reviewed the claims file in 
conjunction with the examination.  This evidence therefore 
represents information simply recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
and cannot constitute probative evidence as to the etiology 
of the disorders.  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  Moreover, the examination report does not include a 
discussion of any relationship between the post-service 
findings and those in service.  The mere historical notation 
of the onset of symptomatology and the lack of any medical 
comment linking the post-service findings to the in-service 
findings outweigh the December 1995 VA examination notations 
of a left elbow disorder and a low back disorder about six 
months after the appellant separated from service.  

In its May 1998 remand, the Board was cognizant of this lack 
of evidence linking the post-service findings to in-service 
findings and intended the VA examination ordered in that 
remand to address the absence of this evidence.  Moreover, in 
doing so the examination might have determined whether the 
disorders contained an element of arthritis, which may in 
some circumstances be presumptively service connected if 
noted within one year of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(arthritis manifested to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service).  
The appellant's failure to report for the scheduled VA 
examination in October 1998 contributed to the lack of this 
evidence.  

The only remaining evidence of record suggesting a 
relationship between the post-service and in-service findings 
of a left elbow disorder and a low back disorder is 
appellant's contentions.  Statements prepared by a lay person 
ostensibly untrained in medicine cannot constitute competent 
evidence to render a claim well grounded.  A lay person can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that he possesses the 
requisite expertise to render a medical opinion.  Thus, his 
contentions cannot serve as probative evidence linking post-
service and in-service findings of left elbow and a low back 
disorders.  

As to the claim of service connection for an epigastric 
disorder, again only six months separate the findings of a 
history of epigastric pain in the May 1995 separation 
examination report and the findings of gastroesophageal 
reflux disease in the December 1995 VA examination report.  
The six-month separation between these findings suggests the 
plausibility of the claim.  While the December 1995 VA 
examination report noted a history of intermittent epigastric 
pain for the prior three to four years, that history appears 
to have been provided by the appellant as the report does not 
indicate that the examiner reviewed the claims file in 
conjunction with the examination.  It is, thus, unenhanced 
information recorded by the examiner and cannot constitute 
probative evidence as to the etiology of the disorder.  
LeShore, 8 Vet. App. at 410.  Also, the examiner did not 
discuss the relationship between post-service and in-service 
findings.  The historical notations of the onset of 
symptomatology and the lack of any medical comment linking 
post-service findings to in-service findings outweighs the 
notations of epigastric pain about six months after the 
appellant's service separation.  Although the appellant 
contends there is a relationship between the current and in-
service epigastric symptoms, the record does not show he has 
the necessary expertise to render a medical opinion as to 
etiology of the current disorder.  Espiritu, 2 Vet. App. at 
494-95.  

For these reasons and in light of the evidence of record, it 
is the determination of the Board that the preponderance of 
the record is against the claims of service connection for a 
left elbow disorder, a low back disorder, and an epigastric 
disorder.  


ORDER

Entitlement to service connection for a left elbow disorder 
is denied.  

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for an epigastric disorder 
is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

